DETAILED ACTION
This Non-Final Office action is in response to the amended claims filed on 10/27/2020.
Claims 1-6 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Masafumi (JP) in further view of Hashimoto (US 2020/0395824) and Senoo (US 2020/0303975).

As to claims 1 and 4 Masafumi discloses a stator (1) comprising: 
a stator core (1);
 a plurality of teeth (12) provided on the stator core at intervals along a circumferential direction of the stator core and protruding from the stator core toward a central axis of the stator core; and
a plurality of coils (3) provided respectively on the teeth (12), wherein: 
the plurality of coils (3) includes a plurality of outer coils (3A) arranged on a base side of the teeth and a plurality of inner coils (3B) arranged on a tip side of the teeth;
the plurality of outer coils and the plurality of inner coils are alternately arranged along the circumferential direction of the stator core (shown in the figure); and 
and each coil winding of the plurality of inner coils (3B) is formed in a fixed state. 
Masafumi discloses both coils, but does not disclose the outer coil (3A) winding of the plurality of outer coils is formed in a non-fixed state.
Hashimoto discloses that it is known in the art to form the outer coils in a non-fixed state as disclosed in Figure 3.  It would be obvious to one of ordinary skill in the art at the time of filing to use the unfixed winding as it would decrease the cost of a fixture to place the winding on.

As to claims 2 and 5 Hashimoto discloses the stator according to claim 1, wherein the plurality of outer coils and the plurality of inner coils each are fixed to the respective teeth with an impregnating material or resin (paragraph 0065).

As to claims 3 and 6 Masafumi discloses the stator according to claim 1, however is silent to the plurality of teeth include a plurality of trapezoidal teeth each having a trapezoidal shape when viewed from a direction along the central axis of the stator core and a plurality of rectangular teeth each having a rectangular shape when viewed from the direction along the central axis of the stator core; the plurality of trapezoidal teeth and the plurality of rectangular teeth are alternately arranged along the 5 circumferential direction of the stator core; and the plurality of outer coils are arranged on the respective trapezoidal teeth, and the plurality of inner coils are arranged on the respective rectangular teeth. 
Senoo discloses the plurality of teeth include a plurality of trapezoidal teeth (22B.sub 2) each having a trapezoidal shape when viewed from a direction along the central axis of the stator core and a plurality of rectangular teeth (22B.sub 1) each having a rectangular shape when viewed from the direction along the central axis of the stator core; 
the plurality of trapezoidal teeth and the plurality of rectangular teeth are alternately arranged along the circumferential direction of the stator core (figure 4); 
However, does not discloses the plurality of outer coils are arranged on the respective trapezoidal teeth, and the plurality of inner coils are arranged on the respective rectangular teeth. It would be obvious to one of ordinary skill in the art at the time of filing to choose and try the options because there are only two ways to place the coils on the teeth, inner coils on the trapezoidal or rectangular and the outer on the opposite. 
 In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to motor windings is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747